Title: To George Washington from Colonel Stephen Moylan, 8 February 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Colchester [Conn.] 8 February 1780
          
          Inclosed is Copy of an Act of the Legislature of this State, the Governors order to me thereon, and my answer thereto, which it is my duty to Lay before Your Excellency.
          Your Letter to me of the 14th ulto mentions that I am to comply with the requisitions of the Governor, for the Cavalry, when demanded, which made me not hesitate in obeying his order, had I Not this Sanction Sir, was I at Liberty to object to the removal of the 2d Regiment? I beg Your Excellencys opinion on

this point, for my future government. I have the honor to be Dear Sir Your Most ob. H. St
          
            Stephen Moylan
          
        